Citation Nr: 1420014	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-13 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A low back disability is not related to military service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice for his claim in a letter mailed in September 2006, prior to the initial adjudication of his claim.  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed for this claim.  The Veteran's service treatment records have been obtained, as have VA and private treatment records.  Records from the Social Security Administration (SSA) were also obtained.  Pursuant to the Board's June 2012 remand, updated VA treatment records were obtained and the Veteran was afforded a VA examination to address the nature and etiology of his low back disability.  

As the record contains sufficient evidence on which to decide this claim, further development is not warranted and VA has complied with its duty to assist the Veteran.  Accordingly, the Board will address the merits of this claim.


II. Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Legal Criteria 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).


IV. Analysis

The Veteran contends that service connection is warranted for a low back disability.  

The Veteran's service treatment records show a complaint of low back pain of one month's duration in June 1966; this was diagnosed as chronic strain.  The Veteran also complained of low back pain in September 1967.  The pain was in the L1, L3 area and there was no history of trauma.  The impression was probable muscle sprain.  Based on this evidence, the in-service injury aspect of the claim is established.

The evidence also reflects that the Veteran has a current low back disability.  He was afforded a VA examination in July 2012.  After examining the Veteran, the examiner provided a diagnosis of degenerative disc disease of the lumbar spine.  

The salient question is whether the Veteran's current low back disability has a nexus to service.  

The July 2012 VA examiner addressed this question.  The examiner noted the Veteran received in-service treatment for lumbar sprain that consisted of rest and medication.  The examiner reviewed the remainder of the Veteran's service records and noted that the Veteran was returned to full duty after each episode of treatment and did not require surgery.  The examiner also noted that after service the Veteran worked as a coal miner.  

The examiner provided the opinion that the current low back disability was not incurred in service.  He explained that the service treatment records only showed self-limited episodes of back sprain and there was no evidence of results from these sprains, in looking at the service records.  There also was no evidence that disc disease had onset in service, and this was confirmed by the separation physical examination.  The examiner further indicated that the Veteran had an extremely physical type of occupation after service and his disc disease was not diagnosed until at least 10 years after service.  The examiner also noted, in conclusion, that there is excellent documentation showing that the onset of the disc disease was due to an on-the-job injury that occurred after service.

The July 2012 VA medical opinion is persuasive evidence against the Veteran's claim.  The only evidence in favor of a link between the Veteran's current low back disability and service is his lay opinion on the matter and, specifically, his recollection that he has experienced low back pain since service despite having post-service back injuries and surgeries.

The Veteran's unsupported lay opinion, which is that his current degenerative disc disease of the lumbar spine is related to his symptoms of pain or the clinical findings in service, carries little evidentiary weight.  A certain amount of medical expertise is necessary to comment on the matter given the circumstances in this case because the question is a medically complex one in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at fn.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions on complex medical issues.  Thus, the Veteran's lay opinion is afforded little probative value when determining whether the current low back disability is a continuation of any back pain/symptoms in service.  

Moreover, degenerative disc disease is not one of the "chronic diseases" listed at 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) are not applicable.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

In sum, the Board finds that the Veteran's low back disability is not attributable to service.  This finding is based on the evidence showing the absence of lumbar disc disease in service; the June 1968 separation examination showing a normal clinical examination of the spine, along with the Veteran's self-report denying the presence of recurrent back pain at that time; his history of multiple work-related low back injuries after service; and the negative July 2012 VA opinion.  The evidence shows that the Veteran's claimed disability is instead related to post-service intercurrent causes.

The preponderance of the evidence is against the claim for service connection, there is no doubt to be resolved; and service connection for a low back disability is not warranted.


ORDER

Service connection for a low back disability is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


